          Case 1:17-cv-02860-PX Document 99 Filed 12/23/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

UNITED STATES EQUAL EMPLOYMENT *
OPPORTUNITY COMMISSION,
                                   *
     Plaintiff,
                                   *
  v.                                                        Civil Action No. 8:17-cv-02860-PX
                                   *
ENOCH PRATT FREE LIBRARY et al.,
                                   *
     Defendants.
                                  ***
                                 ORDER

       The Court, having returned a verdict in favor of the Plaintiff, the United States Equal

Employment Opportunity Commission (“EEOC”), against Defendants, Enoch Pratt Free Library

and the Mayor and City Council of Baltimore, and for the reasons stated in the foregoing

Memorandum Opinion, it is this 23rd day of December 2020, by the United States District Court

for the District of Maryland ORDERED that:

           1. Judgment is entered in favor of the Plaintiff, EEOC, against Defendants, Enoch

              Pratt Free Library and the Mayor and City Council of Baltimore, on Plaintiff’s

              Equal Pay Act of 1963 (“EPA”), 29 U.S.C. § 206(d)(1), claim (ECF No. 1);

           2. Claimant Ann Marie Harvey is awarded back wages of $25,801.16 as damages

              under the EPA;

           3. Claimant Linda Schwartz is awarded back wages of $1,040.88 as damages under

              the EPA;

           4. Claimant Carlotta Young is awarded back wages of $18,929.86 as damages under

              the EPA;
         Case 1:17-cv-02860-PX Document 99 Filed 12/23/20 Page 2 of 2



         5. Claimant Nancy Yob is awarded back wages of $25,801.16 as damages under the

             EPA;

         6. Claimant Julie Johnson is awarded back wages of $25,801.16 as damages under

             the EPA;

         7. All Claimants are awarded liquidated damages in an amount equal to the back

             wages awarded;

         8. Defendants SHALL make the appropriate adjustments to Claimants’ retirement

             benefits in light of the back wages awarded herein, so as to treat each Claimant as

             having received the adjusted salary in the period for which it is awarded;

         9. Plaintiff’s request for injunctive relief is otherwise DENIED.

         10. The Clerk is DIRECTED to MAIL copies of the foregoing Memorandum Opinion

             and this Order to the parties and CLOSE this case.



12/23/2020                                                         /S/
Date                                               Paula Xinis
                                                   United States District Judge




                                              2
